DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 27, 2022 is acknowledged.  It is noted that claims 80-82 were included with Group I, a fire extinguishing composition, in the Restriction requirement mailed March 22, 2022.  However, the claims were included in Group I in error and should clearly be included in Group II as they are drawn to a fire extinguishing device.
Claims 71-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.

Claim Objections
Claim 49 is objected to because of the following informalities:  In claim 49, line 9, “1,3 Propanediol” appears to be a typo and has been interpreted as “1,3-propanediol.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 49-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US Pub. No. 2015/0342854).
Regarding Claim 49:  Shibuya et al. teaches a composition comprising aloe vera extract, water, guar gum thickener, cocamidopropyl betaine (cocobetaine), 1,3-propanediol, and triethanolamine (abstract, [0068], [0078], [0105]).  Shibuya et al. teaches the pH of the composition is preferably between 6.5 and 7.5 ([0088]).  Shibuya et al. does not require the presence of any sugar alcohols.  It is noted that while the aloe vera extract is not described by Shibuya et al. as a powder, such a limitation describes the source of aloe vera extract.  In the actual composition as claimed an aloe vera powder will be dissolved in the water of the composition and would be indistinguishable from aloe vera extract supplied in any other form such as a liquid.
Shibuya et al. does not teach a specific embodiment comprising each of the claimed compounds.  However, each of the compounds are disclosed by Shibuya et al. as being suitable for the composition.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include each of the compounds disclosed by Shibuya et al. with a reasonable expectation of success and would have been motivated to do so because Shibuya et al. discloses that each of the compounds is suitable for use in the composition of the invention.
Regarding Claim 50:  Shibuya et al. teaches that the composition may include sorbic acid (preservative) ([0083]).
Regarding Claim 52:  Shibuya et al. teaches the buffer (triethanolamine) is present in 0.1-10 wt% ([0080]).
Shibuya et al. does not teach with sufficient specificity the claimed range of about 0.01-3 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Claim(s) 53-58 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US Pub. No. 2015/0342854).
Regarding Claims 53-57:  Shibuya et al. teaches a composition comprising aloe vera extract, water, guar gum thickener, cocamidopropyl betaine (cocobetaine, surfactant), 1,3-propanediol (humectant), and triethanolamine (pH adjusting agent) (abstract, [0068], [0078], [0105]).  Shibuya et al. teaches the pH of the composition is preferably between 6.5 and 7.5 ([0088]).  Shibuya et al. does not require the presence of any sugar alcohols or halogen containing compounds.
Shibuya et al. does not teach a specific embodiment comprising each of the claimed compounds.  However, each of the compounds are disclosed by Shibuya et al. as being suitable for the composition.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include each of the compounds disclosed by Shibuya et al. with a reasonable expectation of success and would have been motivated to do so because Shibuya et al. discloses that each of the compounds is suitable for use in the composition of the invention.
Regarding Claim 58:  Shibuya et al. teaches the buffer (triethanolamine) is present in 0.1-10 wt% ([0080]).
Regarding Claim 60:  Shibuya et al. teaches that the composition may include sorbic acid (preservative) ([0083]).
Regarding Claim 61:  Shibuya et al. does not teach the water as deionized.  However, as the claim uses the transitional phrase “comprising”  it allows for the presence of any ions that would have previously been removed from a deonized water.

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US Pub. No. 2015/0342854) in view of Arshed (US Pub. No. 2013/0195925)
Shibuya et al. renders obvious the composition of claim 53 as set forth above.
Shibuya et al. does not specify that the aloe vera extract is Acemannan.  However, Arshed teaches topical anti-aging compositions comprising Acemannan (abstract and [0076]).  Shibuya et al. and Arshed are analogous art because they are concerned with the same field of endeavor, namely anti-aging compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the Acemannan of Arshed in the aloe vera extract in the composition of Shibuya et al. because Arshed teaches that Acemannan is a powerful immunostimulant ([0076]).

Allowable Subject Matter
Claims 62-70 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Shibuya et al. (US Pub. No. 2015/0342854), teaches aqueous compositions comprising aloe vera extract as set forth above.  However, Shibuya et al. does not teach the composition as claimed with the specific amounts of each ingredient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        July 13, 2022